                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
      Plaintiff,                                   §
                                                   §
 v.                                                §   Criminal Action No. 2:19-CR-074-Z-BR
                                                   §
 ASSMIR CONTRERAS-MARTINEZ (1)                     §
                                                   §
      Defendant.                                   §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

         On September 19, 2019, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant

Assmir Contreras-Martinez filed no objections to the Report and Recommendation within the fourteen-

day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of

record in the above referenced cause—including the elements of the offense, Factual Resume, Plea

Agreement, and Plea Agreement Supplement—and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant

Assmir Contreras-Martinez was knowingly and voluntarily entered; ACCEPTS the guilty plea of

Defendant Assmir Contreras-Martinez; and ADJUDGES Defendant Assmir Contreras-Martinez guilty of

Count Two of Superseding Indictment in violation of 21 U.S.C. §§ 841 (a)(1). Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.


         SO ORDERED, October 4, 2019.


                                                   _______________________________
                                                   MATTHEW J. KACSMARYK
                                                   UNITED STATES DISTRICT JUDGE
